DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Currently, claims 1-19 are pending and under consideration.  	

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 6/30/05 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. applications 16/101,976 filed on 08/13/2018, and 14/392,256, which is a national stage entry (371) of PCT/AU2014/000673 with the international filing date of 06/27/2014, which is acknowledged.  

Specification 
The specification is objected to because the status of U.S. Application 16/101,976,
which has been issued as U.S. Patent No. 10,787,510, has not been updated yet.

Claims
Claims 1-19 are objected to for the following informalities, appropriate correction is required for each item:
Claim 1 recites “wherein the IL-21-binding protein comprises an antigen binding domain that binds to IL-21 and which comprises: …” in lines 2-3; the following is suggested: “wherein the IL-21-binding protein comprises an antigen binding domain of an antibody, which binds to IL-21 and comprises: …”.
Claims 2-19 recite “A pharmaceutical composition according to claim …”; the following is suggested: “The pharmaceutical composition according to claim …” since they are dependent claims.  Further, adding a comma (“,”) after “claim …” (before “wherein …”) is suggested for claims 2-4, 10 and 11.
Claims 2-4 are further objected for the recitation “wherein the IL-21 binding protein is/comprises …”; the following is suggested: “the following is suggested: “wherein the antigen binding domain of the IL-21 binding protein is/comprises …”.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,077,301. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-10 of ‘301 patent are drawn to an IL-21 binding protein comprising an antigen binding domain of an antibody, which comprises a VH and a VL, wherein the VH comprises the CDR1-3 comprising the amino acid sequences of SEQ ID NO:5-7, respectively; and the VL comprises the CDR1a-3a comprising the amino acid sequences of SEQ ID NO:8-10, respectively (claim 1, for example); and a composition thereof comprising the IL-21-binding protein and a pharmaceutically acceptable carrier (claim 10); wherein the VH comprises a sequence at least 95% identical to the sequence of SEQ ID NO: 2; and/or the VL comprises a sequence at least 95% identical to the sequence of SEQ ID NO: 3 (claims 2-6, for example); or wherein the VH and VL bind to form a Fv in a single polypeptide chain including, among others, scFv, or in separate polypeptide chains including, among others, a diabody (claims 7 and 8); or wherein the IL-21 binding protein is not conjugated to another compound (claim 9).  The CDRs of SEQ ID NO:5-10 of ‘301 patent are 100% identical to the present CDRs of SEQ ID NO:5-16, respectively; and the VH and VL of SEQ ID NO: 2 and 3 of ‘301 patent are 100% identical to the present VH and VL of SEQ ID NO: 2 and 3, respectively.  Note, a pharmaceutical composition can be merely the IL-21 binding protein plus water or buffer.  Thus, claims 1-10 of ‘301 patent anticipate or render obvious of the present claims 1-15, even though the scopes of the conflicting claims differ.  With respect to the limitations of “wherein the antigen binding domain of the IL-21 binding protein binds to a peptide consisting of the amino acid sequence of SEQ ID NO:4 or 22” recited in the present claims 10 and 11, respectively, such would be the inherent properties of the IL-21 binding protein of ‘301 patent because it shares the same sequence structures with that of the present claims.  Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-4, 15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,940,212. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-8 of ‘212 patent are drawn to an IL-21 binding protein comprising an antigen binding domain of an antibody, which comprises a VH and a VL; wherein the VH comprises the CDR1-3 comprising the amino acid sequences of SEQ ID NO:5-7, respectively; and the VL comprises the CDR1a-3a comprising the amino acid sequences of SEQ ID NO:8-10, respectively; or wherein the VH comprises the CDR1-3 comprising the amino acid sequences of SEQ ID NO:11-13, respectively; and the VL comprises the CDR1a-3a comprising the amino acid sequences of SEQ ID NO:14-16, respectively (claim 1, for example (and all dependent claims)); or wherein the VH comprises the amino acid sequences of SEQ ID NO:40, and the VL comprises the amino acid sequence of SEQ ID NO: 41 (claim 4); a pharmaceutical composition thereof (claim 6, for example); and a method of treatment using the IL-21 binding protein, or a combination of the IL-21 binding protein and one or more immunotherapeutic compounds selected from, among others, a checkpoint inhibitor, tyrosine kinase inhibitor, cytokine or interleukin, and interferon (claims 7 and 8).  The CDRs of SEQ ID NO:5-16 of ‘212 patent are 100% identical to the present CDRs of SEQ ID NO:5-16, respectively; and the IL-21 binding protein comprising the VH of SEQ ID NO:40, and the VL of SEQ ID NO: 41 in the ‘212 patent is a humanized IL-21 antibody (h2P2) (see column 17, lines 38-39, for example).  Note, a pharmaceutical composition can be merely the IL-21 binding protein plus water or buffer.  Thus, claims 1-8 of ‘212 patent anticipate or render obvious of the present claims 1-4, 15, 17 and 18, even though the scopes of the conflicting claims differ.  Therefore, the conflicting claims are not patentably distinct from each other.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 is indefinite for the recitation “wherein the IL-21 binding protein is chimeric, humanized, human, …” because the binding protein or antibody cannot be humanized and human in the same time since the CDRs are specifically defined in claim 1, from which claim 2 is dependent; and the antigen binding domain may be either humanized or human, but not both.  
Claim 18 is indefinite for using parentheses, “vaccine (cancer vaccine or infectious disease)” because it is unclear whether “cancer vaccine or infectious disease” in the parentheses is a part of the limitations of the claim or exemplary.  The metes and bounds of the claim, therefore, cannot be determined.
The remaining claim is included in this rejection because it is dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Conclusion:
No claim is allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/10/22